UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05202 The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 2/28/14 The following N-CSR relates only to Dreyfus Core Equity Fund and Dreyfus Floating Rate Income Fund, each a series of the Registrant, and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR will be filed for those series, as appropriate. FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Core Equity Fund SEMIANNUAL REPORT February 28, 2014 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 14 Financial Highlights 17 Notes to Financial Statements 27 Information About the Renewal of the Funds Investment Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Core Equity Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Core Equity Fund, covering the six-month period from September 1, 2013, through February 28, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The past six months have produced outstanding returns for U.S. equities. Despite periodic bouts of heightened volatility, stocks generally gained substantial value in light of a sustained U.S. economic recovery, waning concerns regarding global economic conditions, low inflation, and rising corporate earnings. Indeed, several broad measures of stock market performance reached record highs over the course of the reporting period. Companies in economically sensitive businesses generally fared best in the reporting period’s constructive environment, and small-cap stocks produced higher returns than their larger counterparts, on average. Looking forward, we expect the U.S. economic recovery to continue to gain traction on its way to producing a 3% annualized growth rate over the next several years.We also anticipate a pickup in the global economy, led by developed nations amid ongoing monetary stimulus and reduced headwinds related to fiscal austerity and deleveraging. As always, we encourage you to discuss our observations with your financial advisor to assess their potential impact on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation March 17, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2013, through February 28, 2014, as provided by Fayez Sarofim, Portfolio Manager of Fayez Sarofim & Co., Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended February 28, 2014, Dreyfus Core Equity Fund’s Class A shares produced a total return of 10.68%, Class C shares returned 10.27%, and Class I shares returned 10.81%. 1 For the same period, the fund’s benchmark, the Standard & Poor’s 500 Composite Stock Price Index (“S&P 500 Index”), produced a 15.05% total return. 2 Stocks rallied strongly over the reporting period as the U.S. economic recovery gained momentum.The fund produced lower returns than its benchmark, mainly due to its focus on large, multinational companies at a time when smaller, domestically focused businesses fared better. The Fund’s Investment Approach The fund seeks long-term capital appreciation.To pursue its goal, the fund normally invests at least 80% of its net assets in common stocks of U.S. and foreign companies with market capitalizations exceeding $5 billion at the time of purchase, including multinational companies. In choosing stocks, the fund first identifies economic sectors that it believes will expand over the next three to five years or longer. Using fundamental analysis, the fund then seeks companies within these sectors that have dominant positions in their industries and that have demonstrated sustained patterns of profitability, strong balance sheets, and expanding global presence and the potential to achieve predictable, above-average earnings growth.The fund is also alert to companies which it considers undervalued in terms of current earnings, assets, or growth prospects. The fund employs a “buy-and-hold” investment strategy, which generally has resulted in an annual portfolio turnover of below 15%. 3 As a result, the fund invests for long-term growth rather than short-term profits. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Recovering Economy Fueled Market’s Gains U.S. stocks climbed sharply during a sustained economic recovery fueled by falling unemployment, rebounding housing markets, and low short-term interest rates. The reporting period began in the immediate wake of market weakness stemming from the Federal Reserve Board’s (the “Fed”) plans to back gradually away from its massive quantitative easing program. Investors were relieved when the Fed refrained from starting the tapering process in September and October, sparking market rallies. Stocks continued to advance over the final months of 2013 amid new releases of encouraging economic data.The market gave back some of its gains in January 2014 when concerns surfaced regarding economic slowdowns in the world’s emerging markets, but stocks rebounded in February when those worries proved to be overblown and corporate earnings exceeded analysts’ expectations. In this environment, companies that tend to be more sensitive to economic conditions fared better than their more traditionally defensive counterparts. In addition, companies with exposure to relatively weak economic conditions in Europe and the emerging markets tended to lag companies that derive most of their sales and earnings from business activities in the United States. High-Quality Companies Hurt Relative Results The fund registered double-digit absolute returns over the reporting period, but its emphasis on large, high-quality, globally dominant companies undermined relative performance. Our focus on companies with less economically sensitive business profiles also hampered relative results. In particular, overweighted exposure to stable earners in the traditionally defensive consumer staples sector—such as Philip Morris International, Coca-Cola,Wal-Mart Stores, and PepsiCo—weighed on relative results, as did our emphasis on less cyclical constituents of the consumer discretionary sector and disappointing stock selections in the information technology sector. Other notable detractors from performance included Chevron,Target,Whole Foods Market, Diageo, ADR, and SABMiller. Our focus on higher quality companies proved more rewarding in the financials sector, where the positive effects of favorable stock selections were magnified by an underweighted allocation to the lagging industry group.The fund’s lack of exposure 4 to the utilities and telecommunications sectors also supported relative results. Individual holdings making the greatest absolute contributions to returns during the reporting period included Novo Nordisk, ADR, Exxon Mobil, Walgreen, Walt Disney, and Roche Holding, ADR. Despite returns that lagged the benchmark over the last six months, collectively the companies held by the fund sustained strong financial results and sought to enhance long-term shareholder value through disciplined capital redeployment, dividend increases, and share repurchases. Global Growth Expected to Gain Traction We expect U.S. and global economic growth to pick up moderately in 2014, which could help bolster corporate profits and serve as a catalyst for higher stock prices. The industry-leading multinationals held by the fund derive more than half their earnings from overseas markets and are well positioned to benefit from a stronger world backdrop. Furthermore, if the Fed continues to pare back stimulus, investor attention may shift from lower quality, riskier companies to higher quality companies that can sustain consistent earnings growth even as interest rates and financing costs rise. High-quality multinationals with sustainable competitive advantages, ample financial resources, and long-term earnings growth could have added investor appeal as this transition unfolds. March 17, 2014 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500® Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 3 Portfolio turnover rates are subject to change. Portfolio turnover rates alone do not automatically result in high or low distribution levels.There can be no guarantee that the fund will generate any specific level of distributions annually. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Core Equity Fund from September 1, 2013 to February 28, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2014 Class A Class C Class I Expenses paid per $1,000 † $ 7.05 $ 10.95 $ 5.75 Ending value (after expenses) $ 1,106.80 $ 1,102.70 $ 1,108.10 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2014 Class A Class C Class I Expenses paid per $1,000 † $ 6.76 $ 10.49 $ 5.51 Ending value (after expenses) $ 1,018.10 $ 1,014.38 $ 1,019.34 † Expenses are equal to the fund’s annualized expense ratio of 1.35% for Class A, 2.10% for Class C and 1.10% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 28, 2014 (Unaudited) Common Stocks—99.8% Shares Value ($) Banks—1.5% HSBC Holdings, ADR 20,083 1,060,182 Wells Fargo & Co. 100,000 4,642,000 Capital Goods—.7% United Technologies 22,200 Consumer Services—2.7% McDonald’s 111,900 Diversified Financials—7.9% American Express 66,000 6,024,480 BlackRock 22,500 6,858,900 Franklin Resources 130,900 6,970,425 JPMorgan Chase & Co. 192,500 10,937,850 Energy—18.1% Chevron 136,500 15,742,545 ConocoPhillips 95,000 6,317,500 EOG Resources 14,000 2,651,880 Exxon Mobil 222,560 21,425,851 Imperial Oil 98,000 4,407,060 Occidental Petroleum 127,500 12,306,300 Phillips 66 55,900 4,184,674 Total, ADR 58,900 3,822,610 Food & Staples Retailing—2.1% Walgreen 97,600 6,631,920 Whole Foods Market 29,200 1,578,260 Food, Beverage & Tobacco—20.8% Altria Group 235,000 8,521,100 Coca-Cola 464,500 17,743,900 Diageo, ADR 29,500 3,708,445 Kraft Foods Group 42,333 2,339,745 Mondelez International, Cl. A 127,500 4,338,825 Nestle, ADR 172,125 12,985,110 PepsiCo 78,500 6,285,495 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Food, Beverage & Tobacco (continued) Philip Morris International 249,500 20,187,045 SABMiller 107,600 5,273,874 Health Care Equipment & Services—1.6% Abbott Laboratories 156,500 Household & Personal Products—4.5% Estee Lauder, Cl. A 103,000 7,090,520 Procter & Gamble 131,000 10,304,460 Insurance—.6% ACE 25,000 Materials—2.5% Freeport-McMoRan Copper & Gold 137,000 4,468,940 Praxair 42,000 5,475,540 Media—6.8% Comcast, Cl. A 94,500 4,884,705 McGraw-Hill Financial 44,200 3,520,972 News Corp., Cl. A 41,625 a 762,986 Time Warner Cable 34,000 4,771,900 Twenty-First Century Fox, Cl. A 166,500 5,584,410 Walt Disney 87,800 7,095,118 Pharmaceuticals, Biotech & Life Sciences—10.3% AbbVie 156,500 7,967,415 Johnson & Johnson 122,500 11,284,700 Merck & Co. 26,900 1,533,031 Novo Nordisk, ADR 195,500 9,292,115 Roche Holding, ADR 264,000 10,132,320 Retailing—3.2% Target 87,400 5,465,996 Wal-Mart Stores 92,500 6,909,750 8 Common Stocks (continued) Shares Value ($) Semiconductors & Semiconductor Equipment—3.5% Intel 160,500 3,973,980 Texas Instruments 164,100 7,377,936 Xilinx 45,900 2,395,980 Software & Services—5.4% Automatic Data Processing 75,000 5,833,500 International Business Machines 58,100 10,758,377 Oracle 112,800 4,411,608 Technology Hardware & Equipment—6.2% Apple 37,300 19,628,752 QUALCOMM 58,500 4,404,465 Transportation—1.4% Canadian Pacific Railway 34,500 Total Investments (cost $247,854,836) % Cash and Receivables (Net) .2 % Net Assets % ADR—American Depository Receipts a Non-income producing security. Portfolio Summary (Unaudited) † Value (%) Value (%) Food, Beverage & Tobacco 20.8 Retailing 3.2 Energy 18.1 Consumer Services 2.7 Pharmaceuticals, Biotech & Life Sciences 10.3 Materials 2.5 Diversified Financials 7.9 Food & Staples Retailing 2.1 Media 6.8 Health Care Equipment & Services 1.6 Technology Hardware & Equipment 6.2 Banks 1.5 Software & Services 5.4 Transportation 1.4 Household & Personal Products 4.5 Capital Goods .7 Semiconductors & Insurance .6 Semiconductor Equipment 3.5 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES February 28, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 247,854,836 389,609,401 Receivable for investment securities sold 1,722,271 Dividends and securities lending income receivable 859,614 Receivable for shares of Capital Stock subscribed 330,112 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 470,103 Cash overdraft due to Custodian 515,367 Payable for shares of Capital Stock redeemed 961,428 Interest payable—Note 2 729 Accrued expenses 3,936 Net Assets ($) Composition of Net Assets ($): Paid-in capital 246,728,376 Accumulated undistributed investment income—net 547,678 Accumulated net realized gain (loss) on investments 1,539,216 Accumulated net unrealized appreciation (depreciation) on investments 141,754,565 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 164,675,594 148,573,864 77,320,377 Shares Outstanding 7,712,264 7,095,682 3,546,343 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended February 28, 2014 (Unaudited) Investment Income ($): Income: Cash dividends (net of $29,770 foreign taxes withheld at source): Unaffiliated issuers 4,854,264 Affiliated issuers 146 Income from securities lending—Note 1(c) 10,385 Total Income Expenses: Management fee—Note 3(a) 2,230,814 Distribution/Service Plan fees—Note 3(b) 981,189 Directors’ fees and expenses—Note 3(a,c) 13,299 Loan commitment fees—Note 2 2,722 Interest expense—Note 2 1,824 Total Expenses Less—Directors’ fees reimbursed by the Manager—Note 3(a) (13,299 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 1,540,981 Net unrealized appreciation (depreciation) on investments 37,425,795 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2014 Year Ended (Unaudited) August 31, 2013 Operations ($): Investment income—net 1,648,246 5,354,306 Net realized gain (loss) on investments 1,540,981 11,324,402 Net unrealized appreciation (depreciation) on investments 37,425,795 12,057,960 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (1,170,407 ) (2,646,179 ) Class C (438,552 ) (1,080,436 ) Class I (580,727 ) (1,237,170 ) Net realized gain on investments: Class A (2,247,758 ) — Class C (1,969,710 ) — Class I (975,838 ) — Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 12,074,450 35,146,176 Class C 7,628,341 21,452,998 Class I 11,318,062 35,917,032 Dividends reinvested: Class A 2,759,020 2,139,116 Class C 1,032,150 468,300 Class I 1,060,015 826,861 Cost of shares redeemed: Class A (41,531,362 ) (57,170,438 ) Class C (20,094,779 ) (27,702,188 ) Class I (15,108,385 ) (36,801,486 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 398,200,293 400,151,039 End of Period Undistributed investment income—net 547,678 1,089,118 12 Six Months Ended February 28, 2014 Year Ended (Unaudited) August 31, 2013 Capital Share Transactions: Class A a Shares sold 581,271 1,832,117 Shares issued for dividends reinvested 132,713 111,863 Shares redeemed (1,991,768 ) (2,961,737 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C a Shares sold 372,104 1,134,517 Shares issued for dividends reinvested 50,394 24,815 Shares redeemed (977,540 ) (1,459,601 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I Shares sold 524,623 1,834,370 Shares issued for dividends reinvested 49,917 42,422 Shares redeemed (711,551 ) (1,892,531 ) Net Increase (Decrease) in Shares Outstanding ) ) a During the period ended August 31, 2013, 833 Class C shares representing $16,824 were exchanged for 817 Class A shares. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended February 28, 2014 Year Ended August 31, Class A Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 19.66 18.54 16.47 13.69 13.03 15.81 Investment Operations: Investment income—net a .11 .30 .23 .21 .20 .23 Net realized and unrealized gain (loss) on investments 1.97 1.09 2.15 2.76 .68 (2.84 ) Total from Investment Operations 2.08 1.39 2.38 2.97 .88 (2.61 ) Distributions: Dividends from investment income—net (.13 ) (.27 ) (.31 ) (.19 ) (.22 ) (.17 ) Dividends from net realized gain on investments (.26 ) — Total Distributions (.39 ) (.27 ) (.31 ) (.19 ) (.22 ) (.17 ) Net asset value, end of period 21.35 19.66 18.54 16.47 13.69 13.03 Total Return (%) b 10.68 c 7.57 14.59 21.74 6.67 (16.33 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.36 d 1.36 1.36 1.36 1.36 1.36 Ratio of net expenses to average net assets 1.35 d 1.35 1.35 1.32 1.25 1.25 Ratio of net investment income to average net assets 1.05 d 1.53 1.28 1.31 1.44 1.90 Portfolio Turnover Rate — 7.63 .65 4.08 2.09 6.99 Net Assets, end of period ($ x 1,000) 164,676 176,742 185,523 112,103 68,009 66,857 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 14 Six Months Ended February 28, 2014 Year Ended August 31, Class C Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 19.28 18.19 16.13 13.42 12.79 15.49 Investment Operations: Investment income—net a .03 .15 .09 .09 .10 .13 Net realized and unrealized gain (loss) on investments 1.95 1.08 2.10 2.71 .66 (2.77 ) Total from Investment Operations 1.98 1.23 2.19 2.80 .76 (2.64 ) Distributions: Dividends from investment income—net (.06 ) (.14 ) (.13 ) (.09 ) (.13 ) (.06 ) Dividends from net realized gain on investments (.26 ) — Total Distributions (.32 ) (.14 ) (.13 ) (.09 ) (.13 ) (.06 ) Net asset value, end of period 20.94 19.28 18.19 16.13 13.42 12.79 Total Return (%) b 10.27 c 6.83 13.66 20.88 5.88 (16.96 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.11 d 2.11 2.11 2.11 2.11 2.11 Ratio of net expenses to average net assets 2.10 d 2.10 2.10 2.07 2.00 2.00 Ratio of net investment income to average net assets .30 d .78 .54 .56 .70 1.15 Portfolio Turnover Rate — 7.63 .65 4.08 2.09 6.99 Net Assets, end of period ($ x 1,000) 148,574 147,544 144,658 96,429 66,280 60,123 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 28, 2014 Year Ended August 31, Class I Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 20.07 18.92 16.81 13.97 13.28 16.12 Investment Operations: Investment income—net a .14 .35 .28 .26 .26 .25 Net realized and unrealized gain (loss) on investments 2.01 1.12 2.20 2.80 .68 (2.88 ) Total from Investment Operations 2.15 1.47 2.48 3.06 .94 (2.63 ) Distributions: Dividends from investment income—net (.16 ) (.32 ) (.37 ) (.22 ) (.25 ) (.21 ) Dividends from net realized gain on investments (.26 ) — Total Distributions (.42 ) (.32 ) (.37 ) (.22 ) (.25 ) (.21 ) Net asset value, end of period 21.80 20.07 18.92 16.81 13.97 13.28 Total Return (%) 10.81 b 7.83 14.89 22.00 7.01 (16.11 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.11 c 1.11 1.11 1.11 1.12 1.12 Ratio of net expenses to average net assets 1.10 c 1.10 1.10 1.09 1.01 1.01 Ratio of net investment income to average net assets 1.30 c 1.78 1.57 1.59 1.77 2.09 Portfolio Turnover Rate — 7.63 .65 4.08 2.09 6.99 Net Assets, end of period ($ x 1,000) 77,320 73,915 69,970 31,181 4,985 758 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Core Equity Fund (the “fund”) is a separate diversified series of The Dreyfus/Laurel Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund.The fund’s investment objective is to seek long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Fayez Sarofim & Co. (“Sarofim & Co.”), serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 500 million shares of $.001 par value Capital Stock. The fund currently offers three classes of shares: Class A (300 million shares authorized), Class C (100 million shares authorized) and Class I (100 million shares authorized). Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear a Distribution and/or Service Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Services Plan fees. Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 18 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securi- The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) ties and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investment denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. The following is a summary of the inputs used as of February 28, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities — Domestic Common Stocks † — — 20 Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) (continued) Investments in Securities (continued): Equity Securities — Foreign Common Stocks † — — † See Statement of Investments for additional detailed categorizations. At February 28, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended February 28, 2014, The Bank of New York Mellon earned $1,903 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended February 28, 2014 were as follows: Affiliated Investment Value Value Net Company 8/31/2013 ($) Purchases ($) Sales ($) 2/28/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 448,367 13,306,266 13,754,633 — — Dreyfus Institutional Cash Advantage Fund 492,081 55,942,885 56,434,966 — — Total — — 22 (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended February 28, 2014, the fund did not incur any interest or penalties. Each tax year in the three-year period ended August 31, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2013 was as follows: ordinary income $4,963,785. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 mil- The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) lion unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 9, 2013, the unsecured credit facility with Citibank, N.A. was $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended February 28, 2014 was approximately $335,400 with a related weighted average annualized interest rate of 1.10%. NOTE 3—Investment Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment management agreement with Dreyfus, Dreyfus provides or arranges for one or more third parties and/or affiliates to provide investment advisory, administrative, custody, fund accounting and transfer agency services to the fund. Dreyfus also directs the investments of the fund in accordance with its investment objective, policies and limitations. For these services, the fund is contractually obligated to pay Dreyfus a fee, calculated daily and paid monthly, at the annual rate of 1.10% of the value of the fund’s average daily net assets. Out of its fee, Dreyfus pays all of the expenses of the fund except brokerage fees, taxes, interest expenses, commitment fees on borrowings, Distribution Plan fees and Service Plan fees, fees and expenses of non-interested Directors (including counsel fees) and extraordinary expenses. In addition, Dreyfus is required to reduce its fee in an amount equal to the fund’s allocable portion of fees and expenses of the non-interested Directors (including counsel fees). During the period ended February 28, 2014, fees reimbursed by Dreyfus amount to $13,299. Pursuant to a sub-investment advisory agreement between Dreyfus and Sarofim & Co., Dreyfus pays Sarofim & Co. a monthly fee at an annual rate of .2175% of the value of the fund’s average daily net assets. 24 During the period ended February 28, 2014, the Distributor retained $23,842 from commissions earned on sales of the fund’s Class A shares and $30,350 from CDSCs on redemptions of the fund’s Class C shares. (b) Under separate Distribution Plans adopted pursuant to Rule 12b-1 (the “Distribution Plans”) under the Act, Class A shares may pay annually up to .25% of the value of its average daily net assets to compensate the Distributor for shareholder servicing activities and expenses primarily intended to result in the sale of Class A shares. Class C shares pay the Distributor for distributing their shares at an aggregate annual rate of .75% of the value of the average daily net assets of Class C shares. Class C shares are also subject to a service plan adopted pursuant to Rule 12b-1 (the “Service Plan”), under which Class C shares pay the Distributor for providing certain services to the holders of their shares a fee at the annual rate of .25% of the value of the average daily net assets of Class C shares. During the period ended February 28, 2014, Class A and Class C shares were charged $221,807 and $569,537, respectively, pursuant to their Distribution Plans. During the period ended February 28, 2014, Class C shares were charged $189,845 pursuant to the Service Plan. Under their terms, the Distribution Plans and Service Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of majority of those Directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plans or Service Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $327,698, Distribution Plans fees $116,291 and Service Plan fees $28,316, which are offset against an expense reimbursement currently in effect in the amount of $2,202. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of sales of investment securities, excluding short-term securities, during the period ended February 28, 2014, amounted to $46,313,025. At February 28, 2014, accumulated net unrealized appreciation on investments was $141,754,565, consisting of $143,835,559 gross unrealized appreciation and $2,080,994 gross unrealized depreciation. At February 28, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 26 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on February 19-20, 2014, the Board considered the renewal of the fund’s Investment Management Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Fayez Sarofim & Co. (the “Sub-Adviser”) provides day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-Adviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting The Fund 27 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT MANAGEMENT AGREEMENT (Unaudited) (continued) legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Sub-Adviser.The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2013, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for the various periods, except for the four-year period when the fund’s performance was at the Performance Group median.The Board discussed with representatives of Dreyfus and the Sub-Adviser the investment strategy employed in the management of the fund’s assets and how that strategy affected the fund’s relative performance.The Board members noted that the Sub-Adviser is 28 an experienced manager with a long-term “buy-and-hold” investment approach to investing in high quality,“mega-cap” companies.The Sub-Adviser’s considerable reputation, based on following this investment approach, was noted.A representative of the Sub-Adviser reminded the Board members that high quality, mega-cap stocks have been out of favor, which has affected the fund’s relative performance. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. Taking into account the fund’s “unitary” fee structure, the Board noted that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and total expenses were above the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Sub-Adviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors, noting the fund’s “unitary” fee structure.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Sub-Adviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Sub-Adviser and Dreyfus.The Board also noted the Sub-Adviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT MANAGEMENT AGREEMENT (Unaudited) (continued) Analysis of Profitability and Economies of Scale. Dreyfus’ representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Sub-Adviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Sub-Adviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Sub-Adviser’s profitability to be relevant to its deliberations. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus and the Sub-Adviser from acting as investment adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. 30 At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Sub-Adviser are adequate and appropriate. The Board noted the considerations described above and agreed to closely monitor performance. The Board concluded that the fees paid to Dreyfus and the Sub- Adviser were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Sub-Adviser, of the fund and the services provided to the fund by Dreyfus and the Sub-Adviser.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT MANAGEMENT AGREEMENT (Unaudited) (continued) benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreements was in the best interests of the fund and its shareholders. 32 Dreyfus Floating Rate Income Fund SEMIANNUAL REPORT February 28, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 Understanding Your Fund’s Expenses 2 Comparing Your Fund’s Expenses With Those of Other Funds 3 Statement of Investments 23 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 27 Financial Highlights 28 Notes to Financial Statements 42 Information About the Review and Approval of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Floating Rate Income Fund from September 27, 2013 (commencent of operations) to February 28, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 4.50 $ 7.71 $ 3.43 $ 3.43 Ending value (after expenses) $ 1,020.40 $ 1,017.70 $ 1,021.60 $ 1,021.60 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 ††† $ 5.26 $ 9.00 $ 4.01 $ 4.01 Ending value (after expenses) $ 1,019.59 $ 1,015.87 $ 1,020.83 $ 1,020.83 † Expenses are equal to the fund’s annualized expense ratio of 1.05% for Class A, 1.80% for Class C, .80% for Class I and .80% for ClassY, multiplied by the average account value over the period, multiplied by 155/365 (to reflect the actual days in the period). †† Please note that while Class A, Class C, Class I and ClassY commenced operations on September 27, 2013, the hypothetical expenses paid during the period reflect projected activity for the full six month period for purposes of comparability.This projection assumes that annualized expense ratios were in effect during the period September 1, 2013 to February 28, 2014. ††† Expenses are equal to the fund’s annualized expense ratio of 1.05% for Class A, 1.80% for Class C, .80% for Class I and .80% for ClassY, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 2 STATEMENT OF INVESTMENTS February 28, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes9.4% Rate (%) Date Amount ($) d Value ($) Collateralized Loan Obligations2.3% Cairn, Ser. 2007-2A, Cl. E EUR 10/15/22 a,b CIFC Funding, Ser. 2007-3A, Cl. D 7/26/21 a,b Denali Capital, Ser. 2007-1A, Cl. B2L 1/22/22 a,b Halcyon SAM European, Ser. 2008-1X, Cl. D EUR 6/20/23 a Herbert Park, Term Loan 1a EUR 10/20/26 a,b LightPoint Pan-European, Ser. 2007-1X, Cl. E EUR 2/5/26 a Marathon, Ser. 2013-5A, Cl. D 2/21/25 a,b Sound Point, Ser. 2012-1A, Cl. E 10/20/23 a,b Windmill, Ser. 2007-1X, Cl. E EUR 12/16/29 a Corporate Bonds7.1% Automobiles & Components.2% Goodyear Tire & Rubber, Gtd. Notes 8/15/20 Consumer Durables & Apparel.3% Griffon, Gtd. Notes 3/1/22 b Consumer Services.1% Pinnacle Entertainment, Gtd. Notes 5/15/20 Diversified Financials.3% Icahn Enterprises, Gtd. Notes 8/1/20 b Energy.3% Halcon Resources, Gtd. Notes 7/15/20 Newfield Exploration, Sr. Sub. Notes 2/1/20 The Fund 3 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Health Care.3% CHS/Community Health System, Gtd. Notes 2/1/22 b Materials1.1% Ardagh Packaging Finance, Gtd. Notes 10/15/20 b Axalta Coating Systems Dutch Holding B, Gtd. Notes 5/1/21 b Beverage Packaging Holdings, Gtd. Notes 6/15/17 b Huntsman International, Gtd. Notes 3/15/20 Sealed Air, Gtd. Notes 9/15/19 b Media.9% Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 3/15/20 Dish DBS, Gtd. Notes 6/1/21 Dreamworks Animation, Gtd. Notes 8/15/20 b Gray Television, Gtd. Notes 10/1/20 Pharmaceuticals, Biotech & Life Sciences.1% Capsugel, Sr. Unscd. Notes 5/15/19 b Software & Services.2% First Data, Gtd. Notes 1/15/21 b Technology Hardware & Equipment.7% Alcatel-Lucent USA, Gtd. Notes 7/1/17 b CommScope, Gtd. Notes 1/15/19 b Micron Technology, Sr. Unscd. Notes 2/15/22 b 4 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Telecommunication Services1.9% CenturyLink, Sr. Unscd. Notes, Ser. V 4/1/20 Intelsat Luxembourg, Gtd. Notes 6/1/21 b Sprint Communications, Gtd. Notes 11/15/18 b Sprint, Gtd. Notes 9/15/21 b T-Mobile USA, Gtd. Notes 4/1/23 West, Gtd. Notes 10/1/18 Wind Acquisition Finance, Sr. Scd. Notes 4/30/20 b Utilities.7% Calpine, Sr. Scd. Notes 1/15/22 b NRG Energy, Gtd. Notes 7/15/22 b NRG Energy, Gtd. Notes 5/15/19 Total Bonds and Notes (cost $35,045,495) Floating Rate Loan Interests83.8% Capital Goods3.7% Alliant Techsystems, Term B Loan 10/22/20 a FR Dixie Acquisition, Initial Term Loan 1/22/21 a Gardner Denver, Initial Dollar Term Loan 7/23/20 a Generac Power Systems, Term Loan B 5/30/18 a Manitowoc Company, Term B Loan 12/16/20 a MX Mercury Beteiligungen, Senior Secured Facility B1 Loan 8/14/20 a TheFund 5 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Coupon Maturity Principal Loan Interests (continued) Rate (%) Date Amount ($) d Value ($) Capital Goods (continued) North American Lifting Holdings, First Lien Term Loan 5.50 11/26/20 500,000 a 502,500 North American Lifting Holdings, Second Lien Initial Loan 10.00 11/26/21 300,000 a 302,250 Rexnord, Term B Refinancing Loan 4.00 8/21/20 1,498,750 a 1,505,307 Sensata Technologies, Term Loan 3.25 5/12/18 1,498,750 a 1,506,618 Silver II US Holdings, 2013 Specified Refinancing Term Loan 4.00 12/15/19 990,604 a 994,235 Transdigm, Tranche C Term Loan 3.75 2/25/20 996,228 a 1,001,986 WP CPP Holdings, Term B-2 Loan 4.75 12/28/19 1,246,851 a 1,257,768 Commercial & Professional Services—13.6% Accelya Kale Solutions, US Term Loan 4.75 2/19/20 1,000,000 a 995,000 Acosta, Term B Loan 4.25 3/2/18 1,246,250 a 1,253,727 ADS Waste Holdings, Tranche B-2 Term Loan 3.75 10/9/19 1,244,972 a 1,246,354 Advantage Sales & Marketing, 2013 Term Loan 4.25 12/18/17 1,500,000 a 1,509,997 Affinion Group, Tranche B Term Loan 6.75 10/9/16 398,707 a 394,620 AMN Healthcare, Tranche B Loan 3.75 4/5/18 593,378 a 598,570 ARAMARK, Term Loan 2.50 2/21/21 1,000,000 a 998,230 AVSC Holding, First Lien Initial Term Loan 4.50 1/22/21 1,500,000 a 1,511,955 BarBri, Initial Term Loan 4.25 6/19/17 1,250,000 a 1,255,075 Brickman Group, First Lien Initial Term Loan 4.00 12/18/20 1,000,000 a 1,005,705 Brickman Group, Second Lien Initial Term Loan 7.50 12/17/21 500,000 a 511,875 6 Floating Rate Coupon Maturity Principal Loan Interests (continued) Rate (%) Date Amount ($) d Value ($) Commercial & Professional Services (continued) Bureau van Dijk Electronic Publishing, Term Loan D3 4.25 11/13/20 1,000,000 a 1,009,165 Citco III, Term Loan 4.25 6/18/29 498,724 a 502,155 Delos Finance Sarl, Term Loan 2.75 2/26/21 700,000 a 703,500 Deutsche Raststatten Holding, Facility B Loan EUR 3.75 12/4/19 1,000,000 a 1,396,691 Duff & Phelps, Term Loan 4.50 3/14/20 747,498 a 749,834 Filtration Group, First Lien Initial Term Loan 4.50 11/13/20 500,000 a 505,625 Filtration Group, Second Lien Initial Term Loan 8.25 11/15/21 250,000 a 256,406 Garda World Security, Term B Delayed Draw Loan 4.00 11/6/20 223,514 a 224,305 Garda World Security, Term B Loan 4.00 11/6/20 873,736 a 876,829 GCA Services Group, First Lien Replacement Term Loan 4.29 11/1/19 1,401,066 a 1,412,891 Getty Images, Initial Term Loan 4.75 10/18/19 498,741 a 476,749 Harland Clarke Holdings, Tranche B-4 Term Loan 6.00 8/30/19 1,500,000 a 1,506,090 Hertz, Tranche B-2 Term Loan 3.00 3/11/18 750,000 a 748,909 Information Resources, Term Loan 4.75 9/26/20 997,500 a 1,003,315 Interactive Data, Term B Loan 3.75 1/31/18 248,821 a 249,638 KAR Auction Services, New Term Loan 3.75 3/19/17 499,017 a 500,474 Maxim Crane Works, Second Lien Initial Term Loan 10.25 11/20/18 500,000 a 506,250 Mitchell International, First Lien Initial Term Loan 4.50 10/1/20 1,750,000 a 1,759,301 Monitronics International, Term B Loan 4.25 3/23/18 498,741 a 500,456 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Coupon Maturity Principal Loan Interests (continued) Rate (%) Date Amount ($) d Value ($) Commercial & Professional Services (continued) MTL Publishing, Term B-1 Loan 4.25 6/29/18 714,519 a 717,198 Nuveen Investments, Tranche B First Lien Term Loan 4.15 5/13/17 1,750,000 a 1,749,825 On Assignment, Initial Term B Loan 3.50 5/15/20 750,000 a 752,347 Pacific Industrial Services US Finco, First Lien Term B Loan 5.00 9/24/18 748,125 a 760,282 Penton Media, First Lien Term B Loan 5.50 10/1/19 749,375 a 757,805 Pre-Paid Legal Services, First Lien Term Loan 6.25 7/1/19 1,064,912 a 1,081,221 Protection One, Term Loan 4.25 3/21/19 498,732 a 499,513 Quintiles Transnational, Term B-3 Loan EUR 3.75 6/8/18 1,250,000 a 1,254,369 Redtop Acquisitions, First Lien Euro Term Loan 4.75 12/22/20 1,000,000 a 1,401,005 Redtop Acquisitions, Second Lien Initial Dollar Term Loan 8.25 7/22/21 250,000 a 256,250 RGIS Services, Extended Maturity Term Loan 5.50 10/18/17 1,496,831 a 1,500,573 Scitor, Term Loan 5.00 2/15/17 650,797 a 647,234 SNL Financial, New Term Loan 4.50 10/23/18 500,000 a 503,958 SourceHOV, First Lien Term B Loan 5.25 4/30/18 997,494 a 1,007,783 Tempur-Pedic International, Refinancing Term B Loan 3.50 3/18/20 997,487 a 999,108 Trans Union, 2013 Replacement Term Loan 4.25 11/20/19 1,845,236 a 1,854,850 Transaction Network Services, First Lien Initial Term Loan 5.00 2/15/20 245,192 a 247,031 Transaction Network Services, Second Lien Initial Term Loan 9.00 8/14/20 1,500,000 a 1,521,000 Tribune, Initial Term Loan 4.00 11/20/20 2,000,000 a 2,002,190 8 Floating Rate Coupon Maturity Principal Loan Interests (continued) Rate (%) Date Amount ($) d Value ($) Commercial & Professional Services (continued) Trinet HR, First Lien Tranche B2 Term Loan 5.00 8/15/20 998,750 a 1,008,738 Vogue International, First Lien Term Loan 5.25 2/7/20 2,000,000 a 2,012,500 WASH Multifamily Laundry Systems, US Term Loan 4.65 2/21/19 1,246,859 a 1,256,211 Weight Watchers International, Initial Tranche B-2 Term Loan 3.75 4/2/20 497,494 a 382,294 West, Term B-10 Loan 3.25 6/30/18 993,719 a 990,305 Consumer Durables & Apparel—.7% Polymer Group, Term Loan 5.25 12/13/19 500,000 a 504,375 Serta Simmons Holdings, Term Loan 4.43 10/1/19 1,976,926 a 1,992,455 Consumer Services—5.4% Alpha Topco, New Facility B Loan 4.50 4/30/19 1,423,520 a 1,440,225 Boyd Gaming, Term B Loan 4.00 8/14/20 500,000 a 501,435 CityCenter Holdings, Term B Loan 5.00 10/9/20 1,750,000 a 1,770,781 Education Management, Tranche C2 Term Loan 4.25 6/1/16 497,940 a 457,607 Four Seasons Holdings, First Lien Term Loan 3.50 6/27/20 997,500 a 1,001,241 Hilton Worldwide Finance, Initial Term Loan 3.75 9/23/20 3,769,474 a 3,787,416 Intrawest Operations Group, Initial Term Loan 5.50 11/26/20 500,000 a 506,250 La Quinta Intermediate Holdings, Term Loan 3.00 2/19/21 850,000 a 853,506 Las Vegas Sands, Term B Loan 3.25 12/17/20 1,500,000 a 1,500,780 Laureate Education, New Series 2018 Extended Term Loan 5.00 6/16/18 1,494,919 a 1,473,437 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Coupon Maturity Principal Loan Interests (continued) Rate (%) Date Amount ($) d Value ($) Consumer Services (continued) Learfield Communications, First Lien Initial Term Loan 5.00 10/8/20 775,000 a 781,781 Learfield Communications, Second Lien Initial Term Loan 8.75 10/8/20 500,000 a 512,500 MGM Resorts International, Term B Loan 3.50 12/20/19 498,114 a 498,388 Orbitz Worldwide, Refinancing Tranche C Term Loan 5.75 3/25/19 1,996,247 a 2,017,148 Pinnacle Entertainment, Tranche B-2 Term Loan 3.75 8/13/20 1,496,241 a 1,502,091 Sabre, Term B Loan 5.25 2/19/19 1,744,972 a 1,750,242 Diversified Financials—3.0% American Capital, New Term Loan 2.75 8/22/17 1,000,000 a 1,002,500 Armor Holding II, First Lien Term Loan 4.50 6/26/20 500,000 a 501,875 Bats Global Markets, Term Loan 5.00 1/17/20 2,500,000 a 2,518,750 EFS Cogen Holdings, Term B Advance Loan 3.75 12/17/20 750,000 a 755,468 Grosvenor Capital Management Holdings, Initial Term Loan 3.75 11/25/20 500,000 a 499,690 HarbourVest Partners, Term Loan 3.25 2/4/21 700,000 a 700,875 Ocwen Loan Servicing, Initial Term Loan 5.00 2/15/18 248,747 a 251,155 RPI Finance Trust, Term B-2 Loan 3.25 5/9/18 996,864 a 1,005,168 SAM Finance, Dollar Term Loan 4.25 11/26/20 1,000,000 a 1,003,960 Sentinel Midco, Term Loan B EUR 5.00 9/30/20 1,000,000 a 1,393,910 W3, First Lien Term Loan 5.75 3/1/20 1,000,000 a 1,005,625 WTG Holdings III, First Lien Term Loan 4.75 12/11/20 500,000 a 502,500 WTG Holdings III, Second Lien Term Loan 8.50 12/10/21 250,000 a 253,908 10 Floating Rate Coupon Maturity Principal Loan Interests (continued) Rate (%) Date Amount ($) d Value ($) Energy—1.9% Ameriforge Group, First Lien Term Loan 5.00 7/18/19 1,248,750 a 1,258,896 Ameriforge Group, Second Lien Term Loan 8.75 12/21/20 500,000 a 513,750 Crosby US Acquisition, First Lien Initial Term Loan 4.00 11/6/20 1,250,000 a 1,250,469 Energy Transfer Equity, Senior Secured Term Loan 3.25 11/15/19 1,500,000 a 1,500,735 Offshore Group Investment, Term Loan 4.00 10/25/17 973,684 a 980,276 Templar Energy, Second Lien Term Loan 8.00 11/25/20 1,000,000 a 1,005,625 Western Refining, Term Loan 4.25 11/25/20 750,000 a 757,189 Food & Beverages—3.9% AdvancePierre Foods, First Lien Term Loan 5.75 7/10/17 1,097,487 a 1,103,825 Bellisio, Delayed Draw Term Loan 5.25 8/1/19 406,030 a 407,298 Bellisio, US Term Loan 5.25 8/1/19 562,195 a 563,952 Centerplate, Term Loan A 4.75 11/27/19 1,000,000 a 1,009,165 Del Monte Foods, First Lien Term Loan 3.25 1/26/21 1,000,000 a 1,003,125 Del Monte Foods, Second Lien Term Loan 7.25 7/26/21 1,000,000 a 1,011,875 Diamond Foods, Term Loan 4.25 8/10/18 1,500,000 a 1,503,975 Dole Food Company, Tranche B Term Loan 4.50 10/25/18 1,000,000 a 1,008,000 DS Waters of America, First Lien Term B Loan 5.25 8/30/20 997,500 a 1,015,580 HJ Heinz, Term B-2 Loan 3.50 6/5/20 3,741,237 a 3,775,133 JBS USA, Incremental Term Loan 3.75 9/18/20 498,750 a 497,920 Windsor Quality Food Company, Term B Loan 4.75 12/23/20 2,000,000 a 2,007,500 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Coupon Maturity Principal Loan Interests (continued) Rate (%) Date Amount ($) d Value ($) Health Care—7.1% Accellent, First Lien 3.50 2/19/21 1,500,000 a 1,507,808 Accellent, Second Lien Term Loan 6.50 2/21/22 500,000 a 506,250 Akorn, Term Loan 3.50 11/13/20 1,000,000 a 1,010,000 Biomet, Dollar Term B-2 Loan 4.03 7/25/17 1,245,620 a 1,249,768 Catalent Pharma Solutions, Senior Unsecured Term Loan 6.50 12/31/17 500,000 a 508,437 CHG Healthcare Services, First Lien Term Loan 4.25 11/20/20 999,415 a 1,005,976 CHS/Community Health Systems, 2017 Term E Loan 3.44 1/25/17 204,620 a 206,027 CHS/Community Health Systems, 2021 Term D Loan 4.25 1/27/21 2,545,380 a 2,571,623 Convatec, Dollar Term Loan 4.00 12/22/16 1,000,000 a 1,007,080 DaVita HealthCare Partners, Tranche A-3 Term Loan 2.67 8/21/17 243,590 a 244,731 Drumm Investors, Term Loan 5.00 5/4/18 735,926 a 729,181 Endo Health Solutions, Term Loan B 2.50 12/11/20 750,000 a 750,000 Envision Acquisition Company, First Lien Initial Term Loan 5.75 9/23/20 749,375 a 756,869 Envision Healthcare, Initial Term Loan 4.00 5/25/18 498,084 a 500,330 Generic Drug Holdings, Term B-1 Loan 5.00 10/29/19 500,000 a 505,832 HCA, Tranche B-4 Term Loan 3.00 5/1/18 750,000 a 750,330 Iasis Healthcare, Term B-2 Loan 4.50 5/3/20 996,228 a 1,001,518 Kindred Healthcare, Term B-1 Loan 4.25 6/1/18 748,120 a 753,110 Kinetic Concepts, Dollar Term E-1 Loan 3.45 5/4/18 2,245,612 a 2,257,076 Onex Carestream Finance, First Lien Term Loan 5.00 6/7/19 731,250 a 741,696 12 Floating Rate Coupon Maturity Principal Loan Interests (continued) Rate (%) Date Amount ($) d Value ($) Health Care (continued) Onex Carestream Finance, Second Lien Term Loan 9.50 12/5/19 500,000 a 511,875 Patheon, US Term Loan 3.25 1/22/21 1,500,000 a 1,498,133 PharMEDium Healthcare, First Lien Initial Term Loan 4.25 1/22/21 1,750,000 a 1,757,639 Salix Pharmaceuticals, Term Loan 4.25 12/17/19 2,000,000 a 2,022,500 Valeant Pharmaceuticals, International, Series E-1 Tranche B Term Loan 4.11 6/26/20 1,928,841 a 1,943,067 VWR Funding, Amendment No 2 Dollar Term Loan 3.45 4/3/17 475,422 a 476,834 Insurance—2.0% Asurion, Second Lien Term Loan 7.50 2/19/21 500,000 a 517,658 Asurion, B-1 Term Loan 4.50 5/24/19 2,724,146 a 2,733,871 Hub International, Initial Term Loan 4.75 9/18/20 997,500 a 1,008,098 Hyperion Finance, Term Loan 5.75 10/4/19 500,000 a 502,500 Progressive Solutions, First Lien Initial Term Loan 5.50 10/16/20 237,245 a 239,024 Progressive Solutions, Second Lien Initial Term Loan 9.50 10/18/21 100,000 a 102,500 Sedgwick Claims Management Services, First Lien Term Loan 3.75 2/11/21 1,500,000 a 1,494,750 Sedgwick Claims Management Services, Second Lien Term Loan 5.75 2/11/22 1,000,000 a 1,013,210 Materials—9.5% Allflex Holdings III, First Lien Initial Term Loan 4.25 7/17/20 998,750 a 1,005,367 Allflex Holdings III, Second Lien Initial Term Loan 8.00 7/19/21 1,000,000 a 1,017,250 American Pacific, Term Loan 6.00 2/27/19 1,000,000 a 1,015,000 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Coupon Maturity Principal Loan Interests (continued) Rate (%) Date Amount ($) d Value ($) Materials (continued) Berry Plastics, Term D Loan 3.50 2/8/20 746,866 a 744,360 Brand Energy & Infrastructure Services, Initial Term Loan 4.75 11/20/20 1,495,413 a 1,505,148 Cyanco Intermediate, Initial Term Loan 5.50 5/1/20 1,250,000 a 1,265,625 Flint Group Holdings, Tranche C5—US Term Loan 4.25 12/31/14 468,673 a 469,844 Flint Group Holdings, Tranche B5—US Term Loan 4.25 12/31/14 525,409 a 526,723 FMG Resources August 2006 Pty, Term Loan 4.25 6/30/19 3,243,122 a 3,277,758 Greenfield Specialty Alcohols, Term Loan 7.50 11/27/18 1,000,000 a 995,000 HII Holding, First Lien US Term Loan 4.00 12/20/19 498,741 a 501,858 HII Holding, Second Lien Term Loan 9.50 12/21/20 250,000 a 254,063 Ineos US Finance, Dollar Term Loan 4.00 5/4/18 996,209 a 995,377 JMC Steel Group, Term Loan 3.25 4/1/17 887,618 a 889,696 Kronos Worldwide, Initial Term Loan 4.75 2/12/20 1,500,000 a 1,515,008 Macdermid, First Lien Tranche B Term Loan 4.00 6/7/20 997,494 a 1,005,224 Multi Packaging Solutions, Initial Dollar Tranche B Term Loan 3.75 9/20/19 1,000,000 a 1,009,375 Multi Packaging Solutions, Initial Dollar Tranche A Term Loan 4.25 9/30/20 500,000 a 506,875 Murray Energy, Term Loan 5.25 11/21/19 2,000,000 a 2,024,000 Novelis, Term Loan 3.50 3/10/17 996,796 a 1,002,791 OCI Beaumont, Initial Term B-2 Loan 6.25 8/20/19 498,750 a 508,725 Oxbow Carbon, First Lien Tranche B Term Loan 4.25 7/18/19 737,421 a 745,411 Oxbow Carbon, Second Lien Initial Term Loan 8.00 1/18/20 250,000 a 258,125 14 Floating Rate Coupon Maturity Principal Loan Interests (continued) Rate (%) Date Amount ($) d Value ($) Materials (continued) Oxea Finance & Cy, Second Lien Term Loan 8.25 6/6/20 500,000 a 511,797 Oxea Finance, First Lien Tranche B2 Term Loan 4.25 1/15/20 498,750 a 503,114 Peabody Energy, Term Loan 4.25 9/20/20 1,248,125 a 1,254,565 Pinnacle Operating, First Lien Term B Loan Refinancing 4.75 11/15/18 249,372 a 250,930 Ply Gem Industries, Term Loan 4.00 1/17/21 1,500,000 a 1,505,940 Ravago Holdings America, Term Loan 5.50 12/18/20 1,800,000 a 1,815,750 Reynolds Group Holdings, Incremental US Term Loan 3.50 12/1/18 998,741 a 1,008,104 Southwire Company, Initial Term Loan 3.25 2/11/21 1,800,000 a 1,802,403 Taminco Global Chemical, Initial Tranche B-3 Dollar Term Loan 3.25 2/15/19 800,684 a 802,438 TMS International, Term B Loan 4.50 10/2/20 1,500,000 a 1,518,750 TricorBraun, Term Loan 4.00 5/3/18 481,540 a 483,047 Univar, Term B Loan 5.00 6/30/17 1,498,075 a 1,490,967 Media—3.3% Cequel Communications, Term Loan 3.50 2/14/19 1,497,468 a 1,499,033 Clear Channel Communications, Tranche B Term Loan 3.82 1/30/16 750,000 a 738,082 Clear Channel Communications, Tranche D Term Loan 6.92 1/30/19 750,000 a 737,696 Cumulus Media Holdings, Term Loan 4.25 12/18/20 1,500,000 a 1,512,195 Deluxe Entertainment Services Group, Term Loan 5.50 2/25/20 913,800 a 917,989 Deluxe Entertainment Services Group, Term Loan 8.00 7/3/17 527,419 a 530,881 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Coupon Maturity Principal Loan Interests (continued) Rate (%) Date Amount ($) d Value ($) Media (continued) Ion Media Networks, Term Loan 5.00 12/17/20 1,750,000 a 1,770,781 Salem Communications, Term Loan 4.50 3/13/20 498,716 a 501,835 SESAC Holdco II, First Lien Term Loan 5.75 2/7/19 514,715 a 521,470 TWCC Holding, New Term Loan 2.75 2/13/17 1,000,000 a 968,750 UPC Financing Partnership, Facility AH Term Loan 3.25 6/30/21 500,000 a 500,470 Virgin Media Finance, B Facility Term Loan 3.50 2/15/20 1,000,000 a 1,000,405 Yankee Cable Acquisition, Term Loan 4.50 3/1/20 1,245,609 a 1,258,327 Pharmaceuticals, Biotech & Life Sciences—.5% Par Pharmaceutical, Term B-2 Loan 4.00 9/30/19 1,900,387 a Real Estate—1.0% Capital Automotive, Tranche B-1 Term Loan 4.00 4/10/19 746,629 a 750,597 Guggenheim Partners Investment Management Holdings, Initial Term Loan 4.25 1/1/18 997,500 a 1,008,812 Service Master, Term Loan B Extending 4.41 1/31/17 500,000 a 501,375 Service Master, Tranche C Term Loan 4.25 1/31/17 1,000,000 a 1,001,665 Walter Investment Management, Tranche B Term Loan 4.75 12/18/20 389,585 a 388,734 Retailing—10.5% 99 Cents Only Stores, Tranche B-2 Loan 4.50 1/11/19 742,016 a 750,438 Affinia Group, Tranche B-2 Term Loan 4.75 4/25/20 500,000 a 501,875 Albertson’s, Term B-2 Loan 4.75 3/21/19 1,000,000 a 1,009,375 16 Floating Rate Coupon Maturity Principal Loan Interests (continued) Rate (%) Date Amount ($) d Value ($) Retailing (continued) Allison Transmission, New Term B-3 Loan 3.75 8/23/19 748,120 a 749,643 Ardagh Holdings USA, Incremental Term Loan 4.00 12/17/19 1,000,000 a 1,006,250 Ardagh Holdings USA, Dollar Term Loan 4.25 12/12/19 1,500,000 a 1,507,973 Bass Pro Group, Term Loan 3.75 11/20/19 498,725 a 501,902 Burlington Coat Factory Warehouse, Term B-2 Loan 4.25 2/23/17 750,000 a 756,184 CDR Bounty Holdco 4, Facility B Term Loan GBP 5.50 3/1/20 1,000,000 a 1,689,189 CDW, Term Loan 3.25 4/29/20 747,491 a 745,155 CEC Entertainment, First Lien Term B Loan 4.25 2/12/21 2,000,000 a 1,996,670 Chrysler, Senior Secured Tranche B Term Loan 3.25 12/5/18 1,500,000 a 1,496,115 Chrysler Group, Senior Secured Tranche B Term Loan 4.25 5/24/17 1,246,167 a 1,250,840 CWGS Group, Term Loan 5.75 2/20/20 2,250,000 a 2,264,063 DBP Holding, Initial Term Loan 5.00 10/11/19 996,228 a 1,003,824 Federal-Mogul, Term Loan B 1.94 12/29/14 1,259,055 a 1,251,639 Federal-Mogul, Term Loan C 1.94 12/28/15 740,945 a 736,581 FPC Holdings, Second Lien Initial Term Loan 8.00 5/19/20 250,000 a 248,229 FPC Holdings, First Lien Initial Term Loan 5.25 11/19/19 1,748,741 a 1,731,253 General Nutrition Centers, Tranche B Term Loan 3.75 3/2/18 999,772 a 999,022 GXS Group, Term Loan 3.25 12/18/20 1,000,000 a 1,002,375 Hudson’s Bay, First Lien Initial Term Loan 4.75 10/7/20 2,543,750 a 2,585,684 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Coupon Maturity Principal Loan Interests (continued) Rate (%) Date Amount ($) d Value ($) Retailing (continued) Landry’s, B Term Loan 4.00 4/24/18 977,138 a 984,769 Lion Seneca France 2, Facility B Term Loan EUR 5.75 7/13/19 1,000,000 a 1,382,599 Michaels Stores, Term B Loan 3.75 1/28/20 994,987 a 999,465 Neiman Marcus Group, Term Loan 5.00 10/16/20 1,496,250 a 1,515,267 Ollie’s Holdings, Term Loan 5.25 9/28/19 1,737,458 a 1,737,458 Quikrete Holdings, First Lien Initial Loan 4.00 9/18/20 1,498,750 a 1,505,929 Quikrete Holdings, Second Lien Initial Loan 7.00 3/19/21 500,000 a 515,625 Rite Aid, Tranche 6 Term Loan 4.00 2/21/20 909,526 a 914,756 Smart & Final Stores, First Lien Term Loan 4.50 11/15/19 1,245,604 a 1,248,201 Tomkins, Term Loan B2 3.75 9/28/16 245,078 a 246,272 Veyance Technologies, Term Loan 5.25 9/8/17 1,497,494 a 1,511,218 Virtuoso US, Initial Term Loan 4.75 1/28/21 1,500,000 a 1,515,000 Software & Services—7.4% Activision Blizzard, Term Loan 3.25 9/18/20 1,271,250 a 1,276,011 Apex Tool Group, Term Loan 4.50 2/1/20 747,491 a 740,016 Applied Systems, First Lien Initial Term Loan 4.25 1/15/21 1,250,000 a 1,260,938 Applied Systems, Second Lien Initial Term Loan 7.50 1/14/22 500,000 a 512,438 Blue Coat Systems, Term Loan 4.50 2/15/18 2,093,747 a 2,105,085 BMC Software Finance, Initial US Term Loan 5.00 9/10/20 1,449,000 a 1,454,738 Compucom Systems, Term Loan 4.05 5/7/20 1,246,244 a 1,247,415 18 Floating Rate Coupon Maturity Principal Loan Interests (continued) Rate (%) Date Amount ($) d Value ($) Software & Services (continued) Dell International, Term B Loan 4.50 3/24/20 2,496,875 a 2,495,427 Deltek, First Lien Term Loan 4.92 10/10/18 1,498,741 a 1,509,981 EZE Software Group, First Lien Initial Term Loan 4.60 3/15/20 1,247,500 a 1,257,636 First Data, 2021 Extended USDTerm Loan 4.16 3/24/21 1,250,000 a 1,253,325 First Data, Extended 2018 Dollar Term Loan 4.25 3/24/18 2,000,000 a 2,007,500 Freescale Semiconductor, Tranche B-4 Term Loan 5.00 3/20/20 1,496,237 a 1,505,941 Hyland Software, Senior Secured Initial Term Loan 4.75 2/18/22 1,100,000 a 1,110,313 Kronos, Incremental Term Loan 4.50 4/10/19 742,328 a 749,287 Microsemi, Incremental Term Loan 3.50 2/19/20 1,623,438 a 1,629,022 Rocket Software, First Lien Term Loan 5.50 2/8/18 997,459 a 1,000,700 Shield Finance, Dollar Term B Loan 4.00 1/27/21 1,000,000 a 1,011,250 Ship Luxco 3 Sarl-Ship US Bidco, Facility D Term Loan 3.50 10/11/20 500,000 a 505,003 SI Organization, New Tranche B Term Loan 3.25 11/22/16 1,062,500 a 1,046,568 Spin Holdco, Initial Term Loan 4.25 11/14/19 998,750 a 1,002,700 Tech Finance & Co., US Term Loans 6.00 7/11/20 500,000 a 509,287 Travelport, First Lien Term Loan 6.25 6/26/19 996,247 a 1,023,803 Telecommunication Services—6.8% Avaya, Term B-6 Loan 5.50 3/31/18 725,000 a 725,000 Cincinnati Bell, Tranche B Term Loan 4.00 9/10/20 750,000 a 751,249 Commscope, Tranche B-4 Term Loan 3.25 1/14/18 860,902 a 864,850 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Coupon Maturity Principal Loan Interests (continued) Rate (%) Date Amount ($) d Value ($) Telecommunication Services (continued) Consolidated Communications, Initial Term Loan 4.25 12/18/20 1,250,000 a 1,260,313 Crown Castle Operating Company, Extended Incremental Tranche B-2 Term Loan 3.25 1/29/21 1,000,000 a 1,001,875 Intelsat Jackson Holdings, Tranche B-2 Term Loan 3.75 6/30/19 1,733,086 a 1,748,094 IPC Systems, Extended Tranche B-1 Term Loan 7.75 7/31/17 500,000 a 506,250 IPC Systems, Extended Tranche B-1 Term Loan 5.50 6/1/15 500,000 a 465,000 Level 3 Financing, Tranche B 2020 Term Loan 4.00 1/15/20 1,250,000 a 1,255,275 LTS Buyer, First Lien Term B Loan 4.00 4/13/20 2,000,000 a 2,001,260 Maxim Crane Works, Second Lien Initial Term Loan 3.75 7/17/17 498,750 a 501,154 Mitel US Holdings, Term Loan 5.25 1/31/20 1,000,000 a 1,010,625 Omnitracs, First Lien Term Loan 4.75 10/29/20 1,500,000 a 1,518,120 Pinnacle Foods Finance, Tranche G Term Loan 3.25 4/29/20 748,116 a 746,713 SBA Senior Finance II, Incremental Tranche B-1-A Term Loan 2.50 3/24/21 1,375,000 a 1,373,570 SBA Senior Finance II, Incremental Tranche B-1-A Term Loan 3.25 3/24/21 1,375,000 a 1,373,818 Syniverse Holdings, Tranche B Term Loan 4.00 4/23/19 500,000 a 503,125 Telesat Canada, US Term B-2 Loan 3.50 3/28/19 498,119 a 498,741 Tyrol Acquisition 2, Extended Family A-2 Term Loan EUR 3.00 1/29/16 1,000,000 a 1,372,667 WideOpenWest Finance, Term B Loan 4.75 3/28/19 1,247,494 a 1,256,289 Windstream, Tranche B-4 Term Loan 3.50 1/23/20 1,247,484 a 1,248,420 20 Floating Rate Coupon Maturity Principal Loan Interests (continued) Rate (%) Date Amount ($) d Value ($) Telecommunication Services (continued) Zayo Group, Term Loan 4.21 7/2/19 1,746,839 a 1,753,590 Ziggo Finance, Term Loan B1—Euro EUR 3.75 1/15/22 434,250 a 599,231 Ziggo Finance, Term Loan B2—Euro EUR 3.75 1/15/22 279,750 a 386,064 Ziggo Finance, Term Loan B3—Euro EUR 3.75 1/15/22 460,500 a 635,504 Ziggo Finance, Term Loan B4—Euro EUR 3.75 1/15/22 325,500 a 449,200 Transportation—1.6% Air Canada, Term Loan 5.50 9/20/19 250,000 a 256,250 American Airlines, Class B Term Loan 3.75 6/27/19 997,494 a 1,002,302 New Breed, Term Loan 6.00 9/29/17 488,245 a 490,279 Scandlines, Facility B Term Loan EUR 4.50 11/4/20 1,000,000 a 1,396,629 Stena International, Term Loan 3.00 2/24/21 1,500,000 a 1,498,125 United AirLines, Class B Term Loan 3.00 4/1/19 498,744 a 502,691 US Airways, Tranche B-1 Term Loan 3.50 5/23/19 750,000 a 752,344 Utilities—1.9% Calpine, Term Loan 4.00 10/30/20 1,000,000 a 1,009,690 EquiPower Resources Holdings, First Lien Term C Advance 4.25 12/31/19 1,496,242 a 1,503,956 FR Utility Services, Term Initial Loan 6.75 10/16/19 250,000 a 251,563 GIM Channelview Cogeneration, Term Loan 3.25 5/8/20 700,000 a 703,500 NSG Holdings, Term Loan 3.75 12/11/19 495,416 a 497,893 Sandy Creek Energy Associates, Term Loan 5.00 11/6/20 2,000,000 a 2,009,530 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Coupon Maturity Principal Loan Interests (continued) Rate (%) Date Amount ($) d Value ($) Utilities (continued) TPF Generation Holdings, Term Loan 4.75 11/9/17 1,243,750 a 1,246,337 Total Floating Rate Loan Interests (cost $315,919,032) Other Investment—18.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $68,533,000) 68,533,000 c Total Investments (cost $419,497,527) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate security—the weighted average interest rate is reflected. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At February 28, 2014, these securities were valued at $23,119,038 or 6.1% of net assets. c Investment in affiliated money market mutual fund. d Principal amount stated in U.S. Dollars unless otherwise noted. EUR—Euro GBP—British Pound Portfolio Summary (Unaudited) † Value (%) Value (%) Money Market Investment 18.1 Utilities 2.6 Commercial & Professional Services 13.6 Energy 2.2 Materials 10.6 Asset-Backed Securities 2.3 Retailing 10.5 Insurance 2.0 Telecommunication Services 8.7 Transportation 1.6 Software & Services 7.6 Consumer Durables & Apparel 1.0 Health Care 7.4 Real Estate 1.0 Consumer Services 5.5 Technology Hardware & Equipment .7 Media 4.2 Pharmaceuticals, Food, Beverage & Tobacco 3.9 Biotech & Life Sciences .6 Capital Goods 3.7 Automobiles & Components .2 Diversified Financials 3.3 † Based on net assets. See notes to financial statements. 22 STATEMENT OF ASSETS AND LIABILITIES February 28, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 350,964,527 352,976,446 Affiliated issuers 68,533,000 68,533,000 Cash 5,530,330 Cash denominated in foreign currencies 83,669 84,128 Receivable for investment securities sold 5,490,117 Receivable for shares of Capital Stock subscribed 3,520,979 Interest and dividends receivable 1,347,095 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 1,411 Prepaid expenses 98,791 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 108,474 Payable for investment securities purchased 58,628,428 Payable for shares of Capital Stock redeemed 1,356 Accrued expenses 101,254 Net Assets ($) Composition of Net Assets ($): Paid-in capital 376,296,594 Accumulated undistributed investment income—net 585,777 Accumulated net realized gain (loss) on investments (26,270 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 1,886,684 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 20,098,085 380,463 319,888,565 38,375,672 Shares Outstanding 1,587,161 30,054 25,264,199 3,030,913 Net Asset Value Per Share ($) See notes to financial statements. The Fund 23 STATEMENT OF OPERATIONS From September 27, 2013 (commencement of operations) to February 28, 2014 (Unaudited) Investment Income ($): Income: Interest 3,189,371 Dividends; Affiliated issuers 20,373 Total Income Expenses: Management fee—Note 3(a) 559,990 Prospectus, proxy and shareholders’ reports 100,318 Registration fees 75,857 Professional fees 55,495 Shareholder servicing costs—Note 3(c) 21,179 Directors’ fees and expenses—Note 3(d) 6,612 Custodian fees—Note 3(c) 5,045 Loan commitment fees—Note 2 782 Distribution fees—Note 3(b) 754 Miscellaneous 44,624 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (159,728 ) Less—reduction in fees due to earnings credits—Note 3(c) (3 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 83,184 Net realized gain (loss) on forward foreign currency exchange contracts (109,454 ) Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 1,885,273 Net unrealized appreciation (depreciation) on forward foreign currency contracts 1,411 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 24 STATEMENT OF CHANGES IN NET ASSETS From September 27, 2013 (commencement of operations) to February 28, 2014 (Unaudited) Operations ($): Investment income—net 2,498,819 Net realized gain (loss) on investments (26,270 ) Net unrealized appreciation (depreciation) on investments 1,886,684 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (142,632 ) Class C (1,361 ) Class I (1,449,595 ) Class Y (319,454 ) Total Dividends ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 19,959,344 Class C 425,684 Class I 341,344,573 Class Y 37,750,000 Dividends reinvested: Class A 16,030 Class C 841 Class I 358,373 Class Y 173,830 Cost of shares redeemed: Class A (119,287 ) Class C (48,794 ) Class I (23,564,000 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period — End of Period Undistributed investment income—net 585,777 The Fund 25 STATEMENT OF CHANGES IN NET ASSETS (Unaudited) (continued) Capital Share Transactions: Class A Shares sold 1,595,309 Shares issued for dividends reinvested 1,272 Shares redeemed (9,420 ) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 33,869 Shares issued for dividends reinvested 39 Shares redeemed (3,854 ) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 27,102,204 Shares issued for dividends reinvested 28,431 Shares redeemed (1,866,436 ) Net Increase (Decrease) in Shares Outstanding Class Y Shares sold 3,017,113 Shares issued for dividends reinvested 13,800 Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 26 FINANCIAL HIGHLIGHTS (Unaudited) The following table describes the performance for each share class for the period from September 27, 2013 (commencement of operations) to February 28, 2014. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Class A Class C Class I Class Y Shares Shares Shares Shares Per Share Data ($): Net asset value, beginning of period 12.50 12.50 12.50 12.50 Investment Operations: Investment income—net a .13 .10 .15 .15 Net realized and unrealized gain (loss) on investments .12 .12 .12 .12 Total from Investment Operations .25 .22 .27 .27 Distributions: Dividends from investment income—net (.09 ) (.06 ) (.11 ) (.11 ) Net asset value, end of period 12.66 12.66 12.66 12.66 Total Return (%) b 2.04 c 1.77 c 2.16 2.16 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 1.23 2.12 .99 .98 Ratio of net expenses to average net assets d 1.05 1.80 .80 .80 Ratio of net investment income to average net assets d 2.40 1.87 2.99 2.80 Portfolio Turnover Rate b 22.10 22.10 22.10 22.10 Net Assets, end of period ($ x 1,000) 20,098 380 319,889 38,376 a Based on average shares outstanding at each month end. b Not annualized. c Exclusive of sales charge. d Annualized. See notes to financial statements. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Floating Rate Income Fund (the “fund”) is a separate non-diversified series of The Dreyfus/Laurel Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund, which commenced operations on September 27, 2013.The fund’s investment objective is to seek high current income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser.Alcentra NY, LLC (“Alcentra”), a subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser.The fiscal year end of the fund is August 31. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Capital Stock in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class I shares are offered without a front-end sales charge or CDSC. Class Y shares are offered at net asset value generally to certain investors, including certain institutional 28 investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of February 28, 2014, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 1,328,000 Class A, 8,000 Class C, 139,907 Class I and 1,336,000 Class Y shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are categorized within Level 1 of the fair value hierarchy. Investments in floating rate loan interests and other securities, excluding short-term investments (other than U.S.Treasury Bills) and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are 30 representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of February 28, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Collateralized Loan Obligations — 8,865,364 — Floating Rate Loan Interests † — 317,351,688 — Corporate Bonds † — 26,759,394 — Mutual Funds 68,533,000 — — Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — 1,411 — † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded 32 on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended February 28, 2014 were as follows: Affiliated Investment Value Value Net Company 9/27/2013 ($) Purchases ($) Sales ($) 2/28/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund — 188,600,000 120,067,000 68,533,000 18.1 (e) Risk: The fund invests primarily in floating rate loan interests.The floating rate loans in which the fund invests typically are below investment grade quality and, like other below investment grade securities, are inherently speculative. In the event of the bankruptcy of a borrower, the fund could experience delays or limitations imposed by insolvency laws with respect to its ability to realize the benefits of any collateral securing the borrower’s loan. Th\e Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund invests in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt security’s price to fall, potentially lowering the fund’s share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular issuer, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment. They may also decline because of factors that affect a particular industry. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. On February 28, 2014, the Board declared a cash dividend of $.029, $.021, $.032 and $.032 per share from undistributed investment income-net for Class A, Class C, Class I and Class Y shares, respectively, payable on March 3, 2014 (ex-dividend date), to shareholders of record as of the close of business on February 28, 2014. 34 (g) Federal income taxes: It is the policy of the fund to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended February 28, 2014, the fund did not incur any interest or penalties. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 9, 2013, the unsecured credit facility with Citibank, N.A. was $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended February 28, 2014, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .65% of the value of the fund’s average daily net assets and is payable monthly. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Dreyfus has contractually agreed, from September 27, 2013 through October 1, 2014, to waive receipt of its fees and/or assume the expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .80% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $159,728 during the period ended February 28, 2014. Pursuant to a sub-investment advisory agreement between Dreyfus and Alcentra, Dreyfus pays Alcentra a monthly fee at an annual percentage of the value of the fund’s average daily net assets. During the period ended February 28, 2014, the Distributor retained $436 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended February 28, 2014, Class C shares were charged $754 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.These services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended February 28, 2014, Class A and Class C shares were charged $19,919 and $251, respectively, pursuant to the Shareholder Services Plan. 36 Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended February 28, 2014, the fund was charged $426 for transfer agency services and $29 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $3. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended February 28, 2014, the fund was charged $5,045 pursuant to the custody agreement. The fund compensated The Bank of New York Mellon under a cash management agreement that was in effect until September 30, 2013 for performing certain cash management services related to fund sub- The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) scriptions and redemptions. During the period ended February 28, 2014, the fund was charged $1 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended February 28, 2014, the fund was charged $4,551 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $168,600, Distribution Plan fees $211, Shareholder Services Plan fees $3,894, custodian fees $5,045, Chief Compliance Officer fees $1,523 and transfer agency fees $251, which are offset against an expense reimbursement currently in effect in the amount of $71,050. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended February 28, 2014, amounted to $393,948,694 and $42,976,493, respectively. Floating Rate Loan Interests: Floating rate instruments are loans and other securities with interest rates that adjust or “float” periodically. Floating rate loans are made by banks and other financial institutions to their corporate clients.The rates of interest on the loans adjust periodically by reference to a base lending rate, such as the London Interbank Offered Rate (LIBOR) plus a premium or credit spread. Floating rate loans reset on periodic set dates, typically every 30 to 90 days, but not to exceed one year.The fund may invest in multiple series or tranches of a loan. A different series or tranche may have varying terms and carry different associated risks. 38 Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended February 28, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. The following summarizes open forward contracts at February 28, 2014: Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) Appreciation ($) Sales: Euro, Expiring 3/31/2014 a 6,363,000 8,784,141 8,782,730 Counterparty; a Credit Suisse The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to master netting arrangements (“MNA”) in the Statement of Assets and Liabilities. At February 28, 2014, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Forward contracts 1,411 Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities Derivatives not subject to MNA or similar agreements 1,411 Total gross amount of assets and liabilities subject to MNA or similar agreements — In accordance with ASU 2013-01, the following tables present derivative assets and liabilities net of amounts available for offsetting under MNA and net of related collateral received or pledged, if any, as of February 28, 2014: Gross Amounts Not Offset in the Statement of Assets and Liabilities Financial Instruments and Derivatives Securities Cash Gross Amount of Available Collateral Collateral Net Amount Counterparty Assets ($) 1 for Offset ($) Received ($) 2 Received ($) 2 of Assets ($) Credit Suisse 1,411 - - - 1,411 1 Absent a default event or early termination, OTC derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. 2 In some instances, the actual collateral received and/or pledged may be more than the amount shown due to overcollateralization. 40 The following summarizes the average market value of derivatives outstanding during the period ended February 28, 2014: Average Market Value ($) Forward contracts 3,042,309 At February 28, 2014, accumulated net unrealized appreciation on investments was $2,011,919, consisting of $2,459,010 gross unrealized appreciation and $447,091 gross unrealized depreciation. At February 28, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 41 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on September 17, 2013, the Board considered the approval of the fund’s Management Agreement pursuant to which Dreyfus will provide the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Alcentra NY, LLC (the “Sub-Adviser”), an affiliate of Dreyfus, will provide day-to-day management of the fund’s invest-ments.The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-Adviser. In considering the approval of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Sub-Adviser. 42 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. As the fund had not yet commenced operations, the Board was not able to review the fund’s performance. The Board discussed with representatives of Dreyfus and the Sub-Adviser the portfolio management team and the investment strategies to be employed in the management of the fund’s assets.The Board noted the reputation and experience of Dreyfus and the Sub-Adviser. The Board reviewed the contractual and effective management fees of funds in the fund’s anticipated Lipper, Inc. (“Lipper”) category (the “Category”) and the average and median effective management fees in the Category, as well as contractual and effective management fees and expense ratios of a group of funds independently prepared by Lipper (the “Comparison Group”) and the average and median contractual and effective management fees and expense ratios of the Comparison Group funds.The Board noted that the fund’s contractual management fee was below the average and median contractual management fees for the Comparison Group funds and above the average and median effective management fees of the Category and the Comparison Group. The fund’s estimated total expenses (as limited through at least October 1, 2014 by agreement with Dreyfus to waive receipt of its fees and/or assume the expenses of the fund so that annual fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 0.80% of the fund’s average daily net assets) were below the average and median expense ratios of the funds in the Comparison Group. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Sub-Adviser for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in The Fund 43 INFORMATION ABOUT THE RENEWAL AND APPROVAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to be paid to the Sub-Adviser in relation to the fee to be paid to Dreyfus by the fund and the respective services to be provided by the Sub-Adviser and Dreyfus.The Board also noted the Sub-Adviser’s fee will be paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. As the fund had not yet commenced operations, Dreyfus representatives were not able to review the dollar amount of expenses allocated and profit received by Dreyfus, or any economies of scale. The Board considered potential benefits to Dreyfus from acting as investment adviser.The Board also considered the uncertainty of the estimated asset levels and the renewal requirements for advisory agreements and their ability to review the management fee annually after the initial term of the Agreements. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the approval of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the ser- vices to be provided by Dreyfus and the Sub-Adviser are adequate and appropriate. The Board concluded that since the fund had not yet com- menced operations, its performance could not be measured and was not a factor. The Board concluded that the fee to be paid to Dreyfus and the Sub- Adviser were reasonable in light of the considerations described above. 44 The Board determined that because the fund had not yet com- menced operations, economies of scale were not a factor, but, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund in connection with future renewals. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of other funds advised by Dreyfus. It should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the Board’s conclusions may be based, in part, on their consideration of similar arrangements in prior years.The Board determined that approval of the Agreements was in the best interests of the fund and its shareholders. The Fund 45 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: April 24, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: April 24, 2014 By: /s/ James Windels James Windels, Treasurer Date: April 24, 2014 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
